Citation Nr: 1453951	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2010, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.

In December 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA), which opinion was provided around February 2012.  The Veteran and his representative were provided a copy of the VHA opinion and 60 days to submit additional evidence or argument.

In June 2012, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

The Board has reviewed not only the physical claims file, but also the Veteran's electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1964 to August 1968.  He claims that he has diabetes mellitus due to exposure to Agent Orange.

The Board notes by way of background that the Veteran served aboard the U.S.S. Newport News off the shores of Vietnam, and service records show that it was harbored in Da Nang on October 23, 1967, and departed the same day.  

The Veteran has not testified or otherwise asserted that he went ashore in Da Nang.  Rather, the question in this case is whether the Veteran's diabetes mellitus was caused by Agent Orange exposure due to contamination of the sea water or drinking water etcetera aboard his ship as a result of his ship being in the waters off the coast of Vietnam or in the Da Nang harbor.

The Board notes in this regard that being docked in Da Nang Harbor constitutes service in the "blue waters" of Vietnam, and not an inland waterway or "brown waters."  See Training Letter 10-06 (September 2010); M21-1MR, Part IV.ii.2.C.10.k; C&P Service Bulletin, December 2008.  Recently, in December 2012, VA issued a notice that a presumption of herbicide exposure for blue water Navy Vietnam Veterans is not supported by the currently available evidence, to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  See 77 Fed. Reg. 76170 (December 26, 2012).

In December 2011, the Board requested a VHA medical opinion.  Unfortunately, the VHA examiner did not exactly answer the Board's query, but rather opined as to whether the Veteran's service in Da Nang Harbor constituted service in an inland waterway for purposes of VA regulations providing for presumptive service connection.

Therefore, in June 2012, the Board remanded the Veteran's claim for a new VA examination.  Subsequently, a July 2012 VA examination was performed, and the VA examiner opined, in short, that the Veteran most likely went ashore in Da Nang and, therefore, should meet the presumptive service connection criteria. that .  Thus, this opinion is not adequate.  Therefore, regrettably, this matter should again be remanded to obtain a clarifying opinion from the July 2012 VA examiner based on the fact that the Veteran has not asserted that he ever went ashore in Da Nang, and that there is no evidence of such, but rather, the question is whether the Veteran had herbicide exposure due to his service off the coast of Vietnam or in Da Nang harbor due to contamination of the sea water or drinking water etcetera aboard the ship.

In addition, in November 2012, after the issuance of the last September 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence, which includes: (1) a duplicate copy of a Board decision involving another veteran, (2) a copy of a blog post for the proposition that sojourn in Da Nang constitutes an inland waterway (apparently involving a case that had been before the Board long prior to the above discussed VA training letter, service bulletin, and M21-MR1 changes that explain it does not constitute service in an inland waterway), (3) a copy of 38 C.F.R. § 3.313, and (4) a copy of a website article entitled "Removing Contrived Restrictions on Agent Orange Eligibility" (which cites the above discussed May 2011 IOM study).  On remand, these materials should be reviewed by the RO/AMC prior to readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who provided the July 2012 VA examination report to review the entire claims file, including this remand, and to provide a medical opinion to clarify whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused by sea water or drinking water etcetera contaminated with Agent Orange while he served aboard the U.S.S. Newport News off the coast of Vietnam or while docked at Da Nang Harbor.  

Please explain to the VA examiner that in this particular case, the Veteran has not asserted that he ever went ashore in Da Nang, and that recent VA guidance dictates that service aboard a ship in Da Nang Harbor alone does not constitute service in an inland waterway or "brown waters" (or on land).  Also please explain that ship records and deck logs show that the U.S.S. Newport News arrived at Da Nang Harbor on October 23, 1967 to deliver certain individuals, and departed that same day.

If the examiner finds that there was no connection between the disability and the alleged contaminated water, this opinion should be explained in light of the private doctor's opinion from November 2009.  All opinions must be supported by a complete rationale in a typewritten report.

2.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. Mackenzie
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



